Citation Nr: 1439891	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for malignant melanoma, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION
	
The Veteran served on active duty in the United States Air Force from August 1966 to August 1970. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Huntington, West Virginia (RO), in which pertinent part, the benefits sought on appeal were denied. 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.   Since then, the Veteran's representative has submitted a waiver of initial consideration of additional evidence submitted since the claim was last adjudicated by the RO in a February 2012 supplemental statement of the case (SSOC). 

A review of the documents contained on the Virtual VA paperless claims processing system have been considered in conjunction with this decision. 

The issues of entitlement to service connection for malignant melanoma and for Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2.  The preponderance of the competent evidence is against a finding that the Veteran was exposed to Agent Orange or other herbicide agents during his period of service, to include his service at Udorn Royal Thai Air Force Base (RTAFB) from October 1969 to June 1970. 

3.  The preponderance of the evidence is against a finding that the Veteran's ischemic heart disease, to include coronary artery disease, had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with notice under the VCAA in September 2010 that  notified him of all notice elements necessary to substantiate his claim, including notification about disability rating and effective date elements as required by Dingess.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay testimony of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Board has been given guidance for when an examination is warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Simply stated, VA examinations under the standards of McLendon are not warranted in this case.  While the record reflects current diagnoses of ischemic heart disease, to include coronary artery disease, the post-service treatment records do not show that the Veteran was first diagnosed with or treated for this disorder until decades after his discharge from service.  The Veteran asserts that his diagnosed disorder is etiologically related to his alleged in-service exposure to Agent Orange.  However, his reports that he was exposed to Agent Orange during service are not supported by the record.  As explained further below, the Veteran is not entitled to presumptive exposure to herbicides, and there is no credible evidence of record that shows the Veteran was otherwise exposed to herbicides.  

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's ischemic heart disease to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorder is disorder that is first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of element (2) from the McLendon analysis above - any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for ischemic heart disease.  The Veteran contends that he incurred ischemic heart disease as a result of in-service exposure to Agent Orange while serving in Thailand.  Specifically, the Veteran alleges that herbicides were used at the Udorn Royal Thai Air Force Base (RTAFB) where he served, particularly on the perimeter to control jungle vegetation.  In the alternative, he contends that he was exposed to Agent Orange from working in close proximity to aircrafts that had recently returned from Vietnam and carried residuals of the herbicide agent.  

Turning first to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). 

In its Haas v. Peake decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id., 525 F.3d 1168 (Fed. Cir. 2008).  

In this case, the Veteran's service personnel records do not show that he was ever physically present in the Republic of Vietnam for active duty service.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e). 

The Veteran asserts that his exposure to Agent Orange was secondary to working near aircrafts that recently returned from Vietnam.  The Veteran contends that by working within close proximity to flight lines where such aircrafts landed, he was exposed to the residuals of the herbicides that were dispersed by the prevailing winds.  The Board finds that being within close proximity to the residuals of the herbicides that may have been transported on aircrafts returning from Vietnam does not equate to having a physical presence in Vietnam under VA laws and regulations.  Entitlement to presumptive service connection for malignant melanoma requires actual physical presence in Vietnam.   See 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii), Haas, supra.  

In regard to the Veteran's assertion that he was exposure to residuals of herbicides from working on aircrafts returning from Vietnam, there are no current medical studies of record that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  See BVA Fast Letter 09-20, with attached VA memorandum on Herbicide Use in Thailand during the Vietnam Era.  The Board further finds that such an assertion is too speculative on its face to constitute credible evidence of actual exposure to herbicides.

The Veteran's primary contention is that he was exposed to herbicides that were sprayed around the perimeter of the Udorn RTAFB to control vegetation.  The Veteran stated that the perimeter of the base was approximately 15 feet from his living quarters.  See August 2012 hearing transcript, page 3.  To support his assertion, the Veteran provided photographs of the base, which show the perimeter of the base as the defoliated areas on and surrounding the base.  See photographs attached to October 2011 notice of disagreement.  Additionally, he provided pictures of the buildings in close relation to the defoliated areas, and he alleges that the buildings in the pictures are his barracks.  Id; see also August 2012 hearing transcript, page 4.  However, the Veteran denied ever being in actual contact with the perimeter or herbicides.  See Id. 

The Veteran's service personnel records do show that the Veteran served as an aircraft mechanic and he was stationed at Udorn RTAFB, in Thailand, from October 1969 to June 1970.  

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  Rather, actual exposure must be demonstrated from the record.  Here, the Veteran's service personnel records do not contain affirming evidence showing that he served as a security policeman, a security patrol dog handler, or a member of a security police squadron while stationed near the Udorn RTAFB, in Thailand.  Moreover, the Veteran has specifically denied being in actual contact with the perimeter.  Rather, he contends that his living quarters were approximately 15 feet from the perimeter, but the Board must consider that the Veteran is recalling events that occurred decades in the past and there is no confirmatory evidence in the claims file to support this contention of the proximity of his barracks to the perimeter.  Furthermore, even assuming such proximity, his assertion of being exposed to herbicides while living in barracks of such proximity remains too speculative on its face to constitute credible evidence of exposure.

In addition, while the Veteran testified that he remember witnessing service men spray around the base, he denied actual knowledge of what was being sprayed or that Agent Orange was being used at those times.  See August 2012 Travel Board hearing transcript, page 4.  

While VA C&P services provides guidance on the extent of herbicide exposure outside Vietnam, such exposure is not presumed for any veteran and actual exposure must be demonstrated based on the facts found from the record.  Unlike Veteran's who served in the Republic of Vietnam during the Vietnam era who are presumed to have been exposed, including those service members who only disembark from a ship for the day and place "boots on the ground" in Vietnam; the presumption of exposure to herbicides does not carry to those servicemen who service in Thailand during the Vietnam era. 

As discussed, the most probative evidence of record does not support the Veteran's actual exposure to herbicides while he was stationed at Udorn RTAFB. Consideration has been given to the places, types, and circumstances of the Veteran's service in his allegation of exposure to herbicides at Udorn RTAFB.  38 U.S.C.A. § 1154(a).  Here, the Veteran had no actual knowledge that herbicides were used at Udorn RTAFB while he was stationed there, and he denied ever being in contact with the perimeter of Udorn RTAFB or closer than 15 feet while he was stationed there.  The record lacks confirmatory evidence to support this contention of being near the perimeter. 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran had actual exposure to herbicides in service.  Therefore, the Board finds that the preponderance of the evidence is against a finding of actual exposure to herbicides in service.

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, no actual exposure to herbicides has been demonstrated from the record.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  
However, service connection for prostate cancer and laryngeal cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports the finding that the current diagnosis of ischemic heart disease, to include coronary artery disease, is otherwise related to the Veteran's service.   Here, the Board finds that the weight of the evidence is against the claim.

A review of the Veteran's service treatment records shows they are entirely negative for complaints of, or treatment for, heart-related problems.  In a June 1970 report of medical examination, prior to the Veteran's separation from service, the Veteran's heart and cardiovascular systems were evaluated as normal and there were no complaints indicative of heart-related problems on the associated report of medical history.  

The post-service treatment records show that the Veteran was first diagnosed with coronary artery disease in 2005 and he suffered a myocardial infraction in 2009 and had a stent placement at that time.  He has been continuously receiving treatment for his coronary artery disease since 2005.  None of these records suggests a link between the disorder and service.

There is no medical evidence showing that the Veteran's ischemic heart disease, including coronary artery disease, existed during service.  See 38 C.F.R. § 3.303.   In addition, the evidence does not show that the disorder was diagnosed during one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

The evidentiary gap between the Veteran's active service and the earliest medical evidence of ischemic heart disease weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current disorder and his period of active service.  

The Veteran's assertion that his diagnosed disorder is etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed disorder is related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the question of causation of the Veteran's ischemic heart disease, to include coronary artery disease, extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Board again notes the Veteran's assertion that he was exposed to herbicides while service in Thailand, or by working on aircraft that had been present in Vietnam.  However, for the reasons set forth in detail above, the Board finds that there is no credible evidence of record establishing herbicide exposure while serving in Thailand.  In regard to the Veteran's assertion that he was exposure to residuals of herbicides from working in close proximity to aircrafts that were exposed to herbicides during flights to Vietnam, the Board finds that such an assertion is so speculative on its face as to not constitute credible evidence of in-service exposure to herbicides.  Furthermore, the Board also notes in passing that BVA Fast Letter 09-20, with attached VA memorandum on Herbicide Use in Thailand during the Vietnam Era, acknowledges the absence of medical studies that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  The Veteran also has not submitted any contrary medical evidence that would indicate a nexus based on secondary exposure.

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicide, and service connection on a presumptive basis is not warranted for the claim.  Additionally, the evidence of record does not show ischemic heart disease, to include coronary artery disease, during service or for years thereafter, nor does it show that the Veteran's current ischemic heart disease is otherwise related to his period of service.  The evidence of record is not in relative equipoise on the claim.  Accordingly, as the preponderance of the evidence is against the claim for entitlement to service connection for ischemic heart disease, the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for ischemic heart disease is denied. 



REMAND

Malignant Melanoma 

The Veteran seeks entitlement to service connection for malignant melanoma.  He contends that his current diagnosed skin problems are related to his claim exposure to herbicides, including Agent Orange; however, as discussed above, the record does not support his contents of such in-service exposure.  In the alternative, he has asserted that his current malignant melanoma is a result of over-exposure to sun during his period of service while he performed his duties as an aircraft mechanic around the flight lines.  The Veteran testified that worked most of the time out in the open on the tarmac as an aircraft mechanic, and he denied any such extreme exposure over a long period of time since service.  See August 2012 Hearing transcript, page. 8. 

The Board finds that a medical opinion is needed to address the Veteran's contention that his current malignant melanoma is related to his sun exposure during his period of service.  The Veteran should undergo a VA skin examination for the purpose of obtaining medical opinions as to whether it is at least as likely as not that the Veteran's malignant melanoma began during service or is otherwise related to his period of service as opposed to some other factor or factors.

Parkinson's disease 

The record shows that the Veteran also submitted a timely notice of disagreement to the RO's September 2011 denial of his claim for entitlement to service connection for Parkinson's disease; however, to date, the agency of original jurisdiction has not issued the Veteran a SOC with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to service connection for Parkinson's disease.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his malignant melanoma.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner should provide an opinion on whether it is at least likely as not (a 50 percent or greater probability) that the Veteran's malignant melanoma is due to his period of military service, specifically to in-service sun exposure.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

3.  Then readjudicate the claim remaining on appeal, and if the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


